We have again gone over the facts and the bills of exception in the light of appellant's motion for rehearing.
We are of the opinion that all the matters urged in the motion have been considered by us in the original opinion herein, and that they have been properly decided in that opinion.
In the light of the record, it is our opinion that when appellant admitted possession of the recently stolen property, but gave an explanation that would have shown his innocent possession thereof, it rendered admissible the fact that appellant was also in possession of other stolen property taken unlawfully from other and different places within a reasonable point of time of the burglary herein complained of.
We overrule the motion.